AO 106 (Rev. 01/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT . '                                                             ,.I
                                                                  for the
                                                       Eastern District of Tennessee                                f ;4y O4 2il20
                                                                                                   (" ' · ·,\· 1•   l   t   ,-..    r    .

               In the Matter of the Search of                                                   . .. .. ,, ..:·· __. ., _ District Co urt
                                                                                                - -C, C, 1. <) 1 (1 / jl-:'f/"i' " f
                                                                     )                                               ~ ·.".~ u O Tennessee
       ONE APPLE !PHONE MODEL:Al984, SIN:                                                                           ,-\ r ; ,noxv il /e
                                                                     )
    G0QXM2L6KXKQ, IMEi: 357345096752041 , IMEi:
   357345096787088, CURRENTLY LOCATED AT THE                         )
     KNOXVILLE FIELD OFFICE OF THE FEDERAL                           )        Case No.             3:20-MJ- 1O45
            BUREAU OF INVESTIGATION                                  )
                                                                     )


                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the         Eastern         District of               Tennessee             (identify the person or describe property to
be searched and give its location):
One Apple iPhone Model: A1984, SIN G0QXM2L6KXKQ, IMEi: 357345096752041, IMEi: 357345096787088 as
described on Attachment A, hereto.

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

·s ee Attachment B, hereto.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 X evidence of a crime;
                 X contraband, fruits of crime, or other items illegally possessed;
                 X property designed for use, intended for use, or used in committing a crime;
                 o   a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of         18   u.s.c. §§      2251, 2252 and      , and the application is based on
                                                                                  2252A           these
facts:
See Attached Affidavit of Johnson City Resident Agency of the FBI, Special Agent Paul A. Durant

           o    Continued on the attached sheet. [See attached affidavit,. incorporated herein by reference.]
           o    Delayed notice
                                                                              ;2:p-.
                                              days (give exact ending date if more than.30
                under J8 U.S.C. § 3103a, the basis of which is set fo~
                                                                                                         -          - -- - -
                                                                                                                                                 ) is requested




                                                                                               Applicant's signature

                                                                                     Special Agent Paul A< I)urant; ·
                                                                                    Federal Bureau ofinvestigatibn ·-.
                                                                                               Printed name aP.d t!tl;                       •                                     I,
                                                                                                                            • 1 . :,                            \
                                                                                                                                                       . ~<,               I ,. ...\ I I   i' /
Sworn to before me and signed in my presence.                                                                                                               )
                                                                                                                                                                i .)
                                                                                                                                                                       ,}         .' '~J


           ~,-z._u[ '"2.o7-0
                                                                                                                                                                              I

                                                                                                                                                        •              J              I    J
Date:
                                                                                                 Judge 's signature

City and state: Knoxville, Tennessee                                            Debra C. Poplin, U.S. Magistrate Judge
                                                                 Printed name and title
               Case 3:20-mj-01045-DCP Document 1 Filed 05/04/20 Page    1 of 3 PageID #: 1
                                             ATTACHMENT A

       The property to be searched is a(n) Red Apple IPhone Model: Al 984, SIN G0QXM2L6KXKQ, IMEI:

357345096752041, IMEI: 357345096787088, hereinafter the "Device." The device is owned by Chris

Thurman. The Device is currently located at Knoxville Field Office of the FBI.

       This warrant authorizes the forensic examination of the Device for the purpose of identifying the

electronically stored information described in Attachment B.




            Case 3:20-mj-01045-DCP Document 1 Filed 05/04/20 Page 2 of 3 PageID #: 2
                                              ATTACHMENT B

       1.     All records on the Device described in Attachment A that relate to violations of Title l8 U.S.C.
§§ 2251, 2252 and 2252A and involve Alan Malott and Christopher Thurman including:

           a. Photographs, images and video, including but not limited to, sexually explicit photographs of
              minors.

           b. Files depicting sexual conduct involving minors or persons who appear to be minors.

           c. Evidence of user attribution showing who used or owned the electronic devices at the time the
              things described in the warrant were created, edited, or deleted, such as logs, phonebooks, saved
              usernames and passwords, documents, and browsing history.

           d. Records of communication (as might be found, for example, in digital data files) between
              individuals concerning the topic of child pornography, the existence of sites on the Internet that
              contain child pornography or who cater to those with an interest in child pornography, as well as
              evidence of membership in online clubs, groups, services, or other Internet sites that provide or
              make accessible child pornography to its members and constituents.

           e. Records of Internet Protocol addresses used;

           f.   Records oflnternet activity, including firewall logs, caches, browser history and cookies,
                "bookmarked" or "favorite" web pages, search terms that the user entered into any Internet
                search engine, and records of user-typed web addresses.

       2.     As used above, the terms "records" and "information" include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including any form of
computer or electronic storage (such as flash memory or other media that can store data) and ahy photographic
form.

        This warrant authorizes a review of electronic storage media and electronically stored information
seized or copied pursuant to this warrant in order to locate evidence, fruits, and instrumentalities described in
this warrant. The review of this electronic data may be conducted by any government personnel assisting in the
investigation, who may include, in addition to law enforcement officers and agents, attorneys for the
government, attorney support staff, and technical experts. Pursuant to this warrant, the FBI may deliver a
complete copy of the seized or copied electronic data to the custody and control of attorneys for the government
and their support staff for their independent review.




            Case 3:20-mj-01045-DCP Document 1 Filed 05/04/20 Page 3 of 3 PageID #: 3
